DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier (EP 0730064) in view of MdDowell (US 4,397,106).
Regarding claim 1, Tavernier teaches a trench cutter for producing a cut trench in the soil with a cutter frame (fig. 1), at least one pair of cutting wheels (2) which are supported and driven in a rotatable manner on a lower end of the cutter frame, wherein each cutting wheel has a plurality, and a discharge means (fig. 3, 6) for discharging a cutting fluid from the cut trench in the region of the cutting wheels (fig. 3, 6), a flushing operation (fig. 3, 5), in which a fluid flow generated by at least one discharge pump of the discharge means is generated onto at least one cutting wheel for flushing out the cutting wheel. It is unclear what the details of controlling discharge and flush are in Tavernier.  However, MdDowell teaches a similar cutting wheel with 
 
2. The trench cutter according to claim 1, wherein at least one discharge pump is designed as an adjustable pump which can be adjusted from a cutting operation, in which the discharge pump sucks off cutting fluid from the cutting wheels, to the flushing operation, in which the discharge pump conveys fluid in the reverse direction to the cutting wheels (MdDowell: c4, l. 62-c. 5, l. 3).  

3. The trench cutter according to claim 1, wherein the discharge means has a discharge line which extends upwards from the at least one discharge pump, and in that the switchover means comprises a positioning valve on the discharge line (cross-over valve) , wherein a suction opening on the discharge line is opened with the positioning valve.  

Regarding claim 4, Tavernier as modified teaches the trench cutter according to claim 1, bujt fails to teach wherein two pairs of cutting wheels are provided.  However, examiner takes official notice it is known to have two pairs of cutting wheels in a trench operation.  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  two pairs of cutting wheels as a duplication of parts known in art that does no more than form a trench. 

5. The trench cutter according to claim 1, wherein a flushing line arrangement with at least one flushing outlet for flushing out the at least one cutting wheel is provided (6 and 10).  


7. The trench cutter according to claim 5, wherein at least one second pump is provided which conveys fluid via the flushing line arrangement to the at least one cutting wheel in a flushing operation (as modified).  

8. The trench cutter according to claim 7, wherein the second pump is attached to the discharge line and in the cutting operation conveys cutting fluid away in the upward direction and in that in the flushing operation the second pump is connected via an adjustment valve of the switchover means to the flushing line arrangement (fig. 1 and as modified).  

9. The trench cutter according to claim 5, wherein several flushing outlets (6) are provided which are arranged in a fan-shaped manner in the region of the at least one cutting wheel.  

10. The trench cutter according to claim 5, wherein the at least one flushing outlet is designed as an adjustable nozzle (fig. 3, 6).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tavernier.
11. A method for cutting a cut trench in the soil, in particular with the trench cutter according to claim 1, wherein in a cutting operation the cutting wheels are driven in a rotating manner and the trench cutter is sunk into the soil and soil material is cut off (fig. 1), wherein the cut trench is produced in the soil, wherein in a flushing operation (6) the trench cutter is raised and the cutting wheels are spaced from a cutting base of the soil and in that in the raised position of the cutting wheels a fluid flow is generated in the direction of the cutting wheels for flushing-out.  

12. The method according to claim 11, wherein on an upper end of the trench cutter a rope or a bar is fixed, with which the trench cutter is suspended and adjusted vertically on a carrier implement (abstract).  

13. The method according to claim 11, wherein by means of a control means an injection pressure and/or an injection quantity of the fluid for flushing out the cutting wheels are set in the flushing operation (supply line 10).
Conclusion
Endo et al. (US 3,710,878) teach discharge and flush lines with separate pumps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671